PER CURIAM.
The appealed order is modified to direct payment by the employer and carrier of only those medical bills filed in evidence at the hearing before the deputy commissioner. In all other respects, the appealed order is affirmed, except, however, that affirmation of this award is without prejudice to the right of the employer and carrier to contest the reasonableness of the other medical bills submitted by claimant for approved medical treatment.
AFFIRMED.
ERVIN, SHIVERS and ZEHMER, JJ., concur.